Citation Nr: 0946675	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-34 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for colon cancer, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for a disability 
characterized by excessive sweating, claimed as secondary to 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to February 
1949, from October 1950 to February 1952, and from September 
1963 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for colon 
cancer and for a disability characterized by excessive 
sweating.  The Veteran subsequently initiated and perfected 
appeals of these rating determinations.  

The Board observes that the Veteran also initiated appeals of 
the RO's denials within the same rating decision of service 
connection for vertigo, claimed as secondary to diabetes 
mellitus, and for an initial rating of 10 percent assigned 
for PTSD.  However, within his October 2008 VA Form 9, the 
Veteran withdrew his appeal for service connection for 
vertigo; thus, it is no longer before the Board.  38 C.F.R. 
§ 20.204 (2009).  Regarding his appeal for an increased 
initial rating for PTSD, in his February 2007 notice of 
disagreement, the Veteran stated he was seeking a 50 percent 
rating for this disability.  Such an initial rating was in 
fact granted him within a subsequent September 2008 rating 
decision, and the Veteran has offered no further indication 
he wishes to continue an appeal of this issue; thus, it is 
considered resolved by the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for colon 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDING OF FACT

Competent evidence has not been presented of a current 
disability characterized by excessive sweating; nor has 
competent evidence been presented establishing a nexus 
between such a disability and a service-connected disability.  


CONCLUSION OF LAW

Service connection for a disability characterized by 
excessive sweating is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In an August 2006 letter, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims on appeal.  Additionally, the same letter provided 
him with the general criteria for the assignment of an 
effective date and initial rating.  Id.  The Board also notes 
that initial notice was provided the Veteran prior to the 
December 2006 adverse determination on appeal.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no 
timing error exists in providing notice to the Veteran.  Id.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded a VA medical 
examination in August 2006.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claims have been fully developed, and he has been afforded 
all due notice; thus, adjudication of his claims at this time 
is warranted.  

The Veteran seeks service connection for a disability 
characterized by excessive sweating.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may be awarded for any disability 
which is due to or the result of, or is otherwise aggravated 
by, a service-connected disability.  38 C.F.R. § 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims decision 
that clarified the circumstances under which a Veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2009).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

As an initial matter, the Board notes that the service 
treatment records do not demonstrate, and the Veteran does 
not contend, diagnosis of or treatment for a disability 
characterized by excessive sweating during military service.  
The Veteran separated from active military service in April 
1981, and first complained of excessive sweating in 
approximately 2006, more than 20 years after service 
separation.  Thus, service connection for a disability 
characterized by excessive sweating is not warranted on a 
direct basis, as having been incurred in active military 
service.  Nevertheless, the Board must also consider whether 
service connection for this disability is warranted as 
secondary to service-connected diabetes mellitus.  

In August 2006, the Veteran was afforded a VA medical 
examination which confirmed a current diagnosis of diabetes 
mellitus, a disability which was subsequently granted service 
connection in December 2006.  The Veteran also stated on 
examination that he began to experience unexplained sweating 
following his prostatectomy in February 2001.  Approximately 
once or twice a week, he will experience excessive sweating 
with minimal exertion.  His sweating disappears with rest.  
He has experienced no significant change in this disability 
in the past several years.  The examiner did not give an 
opinion regarding the etiology of this claimed disability.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a disability characterized by 
excessive sweating.  The Board observes that symptoms alone, 
such as the Veteran's reported excessive sweating, do not, 
without a diagnosed or identifiable underlying malady or 
condition, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Without a diagnosis of a 
disability or disabilities accounting for these symptoms, 
service connection for excessive sweating may not be granted.  
Additionally, even assuming the Veteran has a yet-to-be-
diagnosed disability characterized by excessive sweating for 
which service connection could be granted, he has not 
established that such a disability is due to, the result of, 
or is otherwise aggravated by a service-connected disability, 
to include diabetes mellitus and/or residuals of prostate 
cancer.  The August 2006 medical examination was negative for 
a medical opinion linking excessive sweating to the Veteran's 
diabetes.  

To the extent that the Veteran himself contends that he has a 
disability manifested by excessive sweating, it is now well-
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The Board concedes that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, glandular disabilities 
characterized by excessive sweating are complex medical 
disorders and are not susceptible of lay opinions on 
etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In the absence of any currently diagnosed disability 
characterized by excessive sweating, or competent evidence 
linking any such disability to a service-connected 
disability, service connection for excessive sweating may not 
be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection cannot be granted if the claimed 
disability does not exist).  Additionally, competent evidence 
has not been presented establishing that such a disability 
was incurred during active military service, or as the result 
of a service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a disability 
characterized by excessive sweating is denied.  


REMAND

The Veteran seeks service connection for colon cancer, to 
include as secondary to herbicide exposure.  He previously 
filed this same claim in 2002, at which time he stated his 
colon cancer was initially treated at Castle Air Force Base 
(AFB) in 1990.  At this facility, according to his account, 
he underwent partial surgical resection of his colon, along 
with post-operative follow-up medical care.  He also stated 
that Castle AFB had closed subsequent to 1990, and his 
records were transferred to Travis AFB.  In a May 2002 
statement, he asked VA to obtain his records from Travis AFB; 
however, prior to any action by VA, the Veteran withdrew his 
service connection claim for colon cancer, and no decision 
was rendered in response to his 2002 claim.  

Upon resubmission of his claim in 2006, review of the record 
does not indicate VA has made efforts to obtain the Veteran's 
treatment records involving his initial diagnosis of colon 
cancer and his subsequent surgery and follow-up care.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  This duty 
includes obtaining pertinent medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2009).  As these records are potentially relevant to the 
Veteran's claim and remain outstanding, VA has a duty to 
attempt to obtain them.  

On a June 2002 VA examination report, the Veteran stated that 
in 1990 or 1991 he developed blood in his stool and went to 
his primary care doctor, who referred him to a surgeon who 
assisted the Veteran in obtaining endoscopy and bowel 
studies, which revealed carcinoma.  He had an end-to-end 
anastomosis with 14 inches of colon removed.  He subsequently 
had annual colonoscopies, which were negative.  There was no 
evidence of metastatic spread.  A medical opinion on the 
etiology of the colon cancer was not provided, including 
whether there was a relationship on a direct basis between 
the Veteran's presumptive exposure to herbicides from his 
service in Vietnam and colon cancer.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicide exposure.  Brock v. 
Brown, 10 Vet. App. 155 (1997).  Pursuant to 38 U.S.C.A. 
§ 5103A, the Secretary's duty to assist includes "providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim."  This duty includes providing an 
examination that is adequate for rating purposes. See 
38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007) (holding that a medical nexus opinion which found that 
veteran's nasal sinus condition was not related to service 
because the condition was not entitled to presumptive service 
connection, without clearly considering direct service 
connection, was inadequate on its face).  Thus, the Veteran 
should be afforded another examination to determine whether 
his diagnosis of colon cancer is at least as likely as not 
related to his exposure to Agent Orange in service on a 
direct basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the military medical facility 
at Travis Air Force Base in Fairfield, 
California, and obtain any treatment 
records available at that location 
regarding the Veteran's diagnosis of and 
treatment for colon cancer in 
approximately 1990.  Any such records 
obtained should be associated with the 
claims folder.  If no such records are 
available, that fact must be documented 
for the record.  

2.  Schedule the Veteran a VA examination 
to determine whether it is at least as 
likely as not that his diagnosis of colon 
cancer is related to his exposure to Agent 
Orange during his service in Vietnam.
 
A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


